IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,783-01


EX PARTE LESTER RAINWATER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-14,699 IN THE 173RD DISTRICT COURT

FROM HENDERSON COUNTY



 Per curiam. Johnson, J., filed a concurring statement in which Price,
Hervey, and Cochran, JJ., joined.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to life imprisonment.   
	Applicant contends, among other things, that his counsel rendered ineffective assistance
because he failed to file a notice of appeal. On April 22, 2009, March 17, 2010, and November 24,
2010, we remanded this application for findings of fact and conclusions of law. In response to this
Court's third remand order, the trial court found that although sentence was not pronounced in
Applicant's presence, Applicant was sentenced in accordance with Articles 42.03, §1(a) and 42.14(b)
of the Code of Criminal Procedure. After further review of the record, we conclude that because
Article 42.14(b) did not become effective until September 1, 2009, its provisions do not apply to
Applicant. Because sentence was not pronounced in Applicant's presence, this application is
dismissed. Tex. Code Crim. Proc. art. 11.07, § 3(a).  
Filed: September 14, 2011
Do not publish